                           Case 4:18-cr-00296-DPM Document 36 Filed 05/05/20 Page 1 of 5
AO 2458 (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet I
                                                                                                                       u.s.';!Jm~QAT
                                                                                                                EASTERN DISTRlCTPfl(»r•te

                                            UNITED STATES DISTRICT COURT                                                 MAY - 6 2020
                                                               Eastern District of Arkansas                 ~
              UNITED STATES OF AMERICA                                      ~      JUDGMENT IN A CRIMINAL CAS
                                    V.                                      )
                       Stormy Lynn Reinsimar                                )
                                                                            )       Case Number: 4: 18-cr-296-DPM
                                                                            )       USM Number: 06352-063
                                                                            )
                                                                            )        Robert E. Tellez
                                                                            )       Defendant's Attorney
THE DEFENDANT:
llf pleaded guilty to count(s)           1 of the Indictment
D pleaded nolo contcndere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
18 U.S.C. § 1791(a)(2)             Possession of a prohibited object in prison, a Class D Felony            8/27/2017                1




       The defendant is sentenced as provided in pages 2 through            _ _5__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                                Dis        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 da)'s of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material clianges in economic circumstances.

                                                                                                            5/5/2020
                                                                           Date of Imposition of Judgment




                                                                            D.P. Marshall Jr.                       United States District Judge
                                                                           Name and Title of Judge




                                                                           Date
                          Case 4:18-cr-00296-DPM Document 36 Filed 05/05/20 Page 2 of 5
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - fmprisonment

                                                                                                     Judgment -   Page ~~2~_ of   5
DEFENDANT: Stormy Lynn Reinsimar
CASE NUMBER: 4:18-cr-296-DPM

                                                            IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 18 months, consecutive to Reinsimar's underlying federal sentence.




      ~ The court makes the following recommendations to the Bureau of Prisons:
         1) that Reinsimar participate in educational and vocational programs during incarceration; and
        2) designation to the available facility closest to Tulsa, Oklahoma, to facilitate family visitation.




      !ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at       ____             _ _ _ D a.m.          D p.m.       on

             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




             Defendant delivered on     ~ - - --- ~ - - - - - ~ - - - - - - - -
                                                                                         to

 at                 ~----------
                                                    , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                           By
                                                                                                DEPUTY UNITED STATES MARSHAL
                          Case 4:18-cr-00296-DPM Document 36 Filed 05/05/20 Page 3 of 5
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                      Judgment-Page     3     of   --~5__
DEFENDANT: Stormy Lynn Reinsimar
CASE NUMBER: 4:18-cr-296-DPM
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 None.




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 2458 (Rev. 09/19)
                          Case 4:18-cr-00296-DPM Document 36 Filed 05/05/20 Page 4 of 5
                       Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                      Judgment - Page __4~_    of         5
DEFENDANT: Stormy Lynn Reinsimar
CASE NUMBER: 4:18-cr-296-DPM
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                                    AVAA Assessment*          JVTA Assessment**
TOTALS            $    100.00               $                        $                     $                         $



 D The determination of restitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priorit)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                    Total Loss***             Restitution Ordered      Priority or Percentage




 TOTALS                               $                           0.00        $
                                                                                  ----------
                                                                                                     0.00


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine   D restitution.
       D the interest requirement for the           D     fine    D restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, l IOA, and I 13A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)         Case
                          Judgment in a4:18-cr-00296-DPM
                                       Criminal Case                  Document 36 Filed 05/05/20 Page 5 of 5
                          Sheet 6 - Schedule of Payments

                                                                                                                 Judgment - Page   -~5-   of     5
 DEFENDANT: Stormy Lynn Reinsimar
 CASE NUMBER: 4:18-cr-296-DPM

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     Ill     Lump sum payment of$         100.00                due immediately, balance due


               •liZI   not later than                                  , or
                                                                                  liZI
                       in accordance with
                                            •   C,
                                                     •    D,
                                                                  •     E, or            Fbelow; or

 B     •       Payment to begin immediately (may be combined with               • c,         •    D,or    D F below); or
 C     D       Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $_____ over a period of
              __________ _ (e.g., months or years), to commence        _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D       Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                              (e.g.. months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E     D       Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     1iZJ    Special instructions regarding the payment of criminal monetary penalties:
                If Reinsimar can't pay the special assessment immediately, then during incarceration he must pay 50 percent per
                month of all funds available to him. After release, he must pay 10 percent of his gross monthly income. Reinsimar
                must make payments until the assessment is paid in full.



 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                          Joint and Several            Corresponding Payee,
       (including defendant number)                            Total Amount                           Amount                      if appropriate




 D     The defendant shall pay the cost of prosecution.

  D    The defendant shall pay the following court cost(s):

  0    The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be applied in the following order: (1) assessment, (2) restitution princ~al, (3) restitution interest, (4) AVAA assessment,
 (5J fine principal, {6) fine interest, (7) community restitution, (8) NTA assessment, ('J) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
